EX-28.h.1 TRANSFER AGENCY SERVICES AGREEMENT This Transfer Agency Services Agreement ("Agreement") is entered into as of December 30, 2009 and effective as of February 20, 2010 or such other date as the parties agree in writing ("Effective Date") by and between PNC Global Investment Servicing (U.S.) Inc. (“PNC”), and the investment company listed on the signature page to this Agreement (the “Investment Company”).Capitalized terms, and certain noncapitalized terms, not otherwise defined shall have the meanings set forth in Appendix A (Appendix A also contains a glossary of defined terms providing the location of all defined terms). Background A.The Investment Company is registered as an open-end management investment company under the 1940 Act. B.The Investment Company wishes to retain PNC to serve as its transfer agent, registrar, dividend disbursing agent and shareholder servicing agent, or, if applicable, to serve as the transfer agent, registrar, dividend disbursing agent and shareholder servicing agent for each of its Portfolios listed on Exhibit A attached hereto and made a part hereof, as such Exhibit A may be amended from time to time, and PNC wishes to furnish such services.The term "Fund" as used hereinafter in this Agreement means, as applicable, the Investment Company, if no Portfolios are listed on Exhibit A, or the Investment Company and each Portfolio listed on Exhibit A considered in its individual and separate capacity. Terms NOW, THEREFORE, in consideration of the premises and mutual covenants herein contained, and intending to be legally bound hereby, the parties hereto agree to the statements made in the preceding paragraphs and as follows: 1.Appointment.The Fund hereby appoints PNC to serve as transfer agent, registrar, dividend disbursing agent and shareholder servicing agent to the Fund in accordance with the terms set forth in this Agreement.PNC accepts such appointment and agrees to furnish such services. PNC shall be under no duty to take any action hereunder on behalf of the Fund except as specifically set forth herein or as may be specifically agreed to by PNC and the Fund in a written amendment hereto. PNC shall not bear, or otherwise be responsible for, any fees, costs or expenses charged by any third party service providers engaged by the Fund or by any other third party service provider to the Fund not engaged by PNC. 2.Records; Visits.The books and records pertaining to the Fund, which are in the possession or under the control of PNC, shall be the property of the Fund. The Fund and Authorized Persons shall have access to such books and records at all times during PNC's normal business hours.Upon the reasonable request of the Fund, copies of any such books and records shall be provided by PNC to the Fund or to an Authorized Person, at the Fund's expense.PNC shall coordinate with the Investment Company’s previous service provider(s) to transfer all Fund records to PNC within a reasonable time of the Effective Date of this Agreement. 3.Services (to be provided subject to the Service Levels set forth on Exhibit B). (a) Transfer Agent, Registrar, Dividend Disbursing Agent and Shareholder Servicing: (1)Services to be provided on an ongoing basis to the extent applicable to a particular Fund: (i)Calculate 12b-1 payments; 1 (ii) Maintain shareholder registrations; (iii) Review new applications and correspond with shareholders to complete or correct information; (iv) Direct payment processing of checks or wires; (v) Prepare and certify shareholder lists in conjunction with proxy solicitations; (vi) Countersign share certificates; (vii) Prepare and mail to shareholders confirmation of activity; (viii) Provide toll-free lines for direct shareholder use, plus customer liaison staff for on-line inquiry response; (ix) Mail duplicate confirmations to broker-dealers of their clients' activity, whether executedthrough the broker-dealer or directly with PNC; (x) Provide periodic shareholder lists and statistics to the Fund; (xi) Provide detailed data for underwriter/broker confirmations; (xii) Prepare periodic mailing of year-end tax and statement information; (xiii) Notify on a timely basis the investment adviser, accounting agent, and custodian of Share activity; (xiv) Perform other participating broker-dealer shareholder services (i.e. establish and maintain broker-dealers on the transfer agency system) as may be agreed upon from time to time; (xv) Accept and post daily Share purchases and redemptions; (xvi) Accept, post and perform shareholder transfers and exchanges; (xvii) Issue and cancel certificates (when requested in writing by the shareholder); and (xviii) Remediation Services, as required; and (xviii) Perform certain administrative and ministerial duties relating to opening, maintaining and processing transactions for shareholders or financial intermediaries that trade shares through the NSCC. (2)Purchase of Shares.PNC shall issue and credit an account of an investor, in the manner described in the Fund's prospectus, once it receives: (i) A purchase order in completed proper form; (ii) Proper information to establish a shareholder account; and 2 (iii) Confirmation of receipt or crediting of funds for such order to the Fund's custodian. (3)Redemption of Shares.
